El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En agosto 31 de 1945, María Matos Santiago presentó a ia Junta de Planificación, Urbanización y Zonificaeión de Puerto Rico una declaración de intención de lotificar un solar con la descripción siguiente:
“Solar de seis metros de frente por dieciséis metros de fondo, o sea nna extensión superficial de noventiséis metros cuadrados, que radica en la Barriada Mineral, Barrio Salud, de Mayagüez, que linda al Norte con propiedad de doña Georgina Saavedra, al Sur y Este con solares de don Luis Vilella Vélez y al Oeste con una calle sin nombre. En este solar enclava tina casa de vivienda propiedad de la peticionaria y construida desde bace más de quince años.
“Se pretende segregar este solar de una finca destinada a urba-nización de solares, compuesta de siete cuerdas originalmente e inscrita a favor de don Luis Vilella Vélez al folio 150, Tomo 136, de Ms-yagüez, finca 4593, inscripción 6a. ’ ’
*440En la solicitud se hizo constar que el solar tiene agua, alumbrado y alcantarillado.
En octubre 15 de 1945, la Junta querellada, sin oír a la peticionaria y sin dar a ésta una oportunidad de presen-tar evidencia en apoyo de su solicitud, dictó su resolución desaprobando la lotificación solicitada por el fundamento de que “el solar que se formaría mediante la proyectada loti-ficación sería de un frente de solamente seis (6) metros y de un área de noventa y seis (96) metros cuadrados, por lo cual no reúne los requisitos establecidos por los artículos 34 y 36 del Reglamento que exigen un frente mínimo de 12 metros y persiguen un área mínima de 300 m/e”; y, además, porque “carecería también el solar que se formaría de ace-ras, encintado y de calle asfaltada, requisitos mínimos, entre otros, que esta Junta considera imprescindibles en un área en la cual ha de aprobar lotificaciones”.
Solicitó la peticionaria la reconsideración de la resolución de la Junta, haciendo constar que el solar fué de hecho se-gregado y vendido a la peticionaria en septiembre de 1936, antes de la promulgación de los Reglamentos, 'de la Junta;, que la casa fué construida hace más de 15 años; que el solar no puede ser ampliado, pues por sus lados Norte, Sur y Este existen construcciones de otras personas y por el Oeste «olinda con una calle pública; que no se trata de un nuevo . solar ni de una nueva casa y que lo único que se solicita es permiso para que el solar pueda ser inscrito en el Registro de la Propiedad a nombre de su dueña, la peticionaria. La moción fué declarada sin lugar y la peticionaria radicó la presente solicitud de revisión, en la que pide la revocación de 3a resolución recurrida y que en su lugar se dicte otra auto-rizando la inscripción de su título en el Registro de la Pro-piedad.
De la escritura de segregación y venta otorgada en agosto 29 de 1945 por Luis Yilella a María Matos Santiago, la cual forma parte de los autos, aparece que el solar antes descrito *441fue vendido con anterioridad al mes de septiembre de 1936 por el' Sr. Vilella a la Sra. Matos, por la suma de $150, que la compradora pagó en distintos plazos; y que la casa en-clavada en el solar pertenece a la Sra. Matos por haberla comprado a Eamón Matos Santiago mediante escritura pú-blica otorgada el 12.de marzo de 1930, bailándose desde en-tonces la compradora en posesión de la casa y solar.
La única cuestión envuelta en este caso es la de si la peticionaria tiene derecho a inscribir en el Registro el solar que de hecho fué segregado y vendídole en el año 1923, sin estar obligada, como condición precedente al ejercicio de ese derecho, a cumplir las órdenes de la Junta de Planifica-ción en cuanto a la construcción de aceras, asfaltado de la calle y otros requisitos más que la obligarían a desembolsar la suma de noventa y pico de dólares.
La cuestión no es nueva en esta jurisdicción. En Sepúlveda v. Registrador, 64 D.P.R. 449, la resolvimos en sentido adverso a la contención de la Junta recurrida. El Regis-trador se negó a inscribir la segregación de un solar hecha por escritura otorgada el 12 de junio de 1944, alegando que no se había cumplido con lo dispuesto en el artículo 24 de la Ley de Planificación y con el Reglamento promulgado el 5 de septiembre de 1944 por el Procurador General de Puerto Rico. Al revocar la nota del Registrador, ordenando la ins-cripción del solar, dijimos:
“Prescribe el artículo 24 de la citada ley que ‘a partir de la fecha de vigencia de los reglamentos aplicables para lotificaciones según se dispone en el artículo 10 en la presente, no se hará en Puerto Rico ninguna lotificación de terrenos y n.o se aceptará para registrarlo ningún plano de lotificación de terrenos, ni se levantará ningún edi-ficio, ni se venderá o arrendará ningún terreno en áreas urbanas o .para urbanizaciones, ni se expedirá ningún permiso, excepto cuando y hasta donde, se cumplan dichos reglamentos y hayan sido finalmente aprobados de acuerdo con los mismos por la Juntad (Bastardillas nuestras.)
*442“Y el artículo 20 de la misma ley prescribe que ‘todos los regla-mentos y las enmiendas a los mismos adoptados por la Junta regirán a los treinta (30) dias después de su promulgación en uno o más periódicos de general circulación por el Gobernador de Puerto Rico.’ (Bastardillas nuestras.)
“Aparece del Reglamento de Lotifieación que el mismo fué pro-mulgado por el Gobernador de Puerto Rico él 29 de junio-de 1944, y publicado en La Democracia el 4 de agosto del mismo año. Por consiguiente dicho reglamento no empezó a regir hasta el 4 de sep-tiembre de 1944. Apareciendo de la escritura que la lotifieación se hizo el 12 de junio de 1944, y que para esa fecha ya existían las trece casas en los ocho solares, es evidente que el Reglamento de Lotifieación no es aplicable al presente caso. Tampoco lo es el reglamento del Procurador General invocado por el registrador, pues de conformidad con el artículo 9 de esc reglamento su vigencia no empezó hasta que fué ‘emitido’ por el Procurador General el 5 de septiembre de 1944, para cuya fecha se había efectuado la lotifieación y edificación a que se refiere la escritura. ’ ’
En el caso de autos la lotifieación fué hecha en septiem-bre de 1923 por virtud de un contrato mediante el cual don Luis Vilella, dueño de la finca mayor, segregó el solar en controversia y lo vendió a María Matos Santiago por pre-cio de $150, pagadero a plazos.' Sobre el solar existo una casa que fué construida por Ramón Matos Santiago y que fué adquirida por la peticionaria por escritura de 12 de marzo de 1930. Es, pues, evidente — la Junta recurrida así lo admite — que la segregación del solar y entrega de pose-sión a la peticionaria fueron realizadas muchos años antes de que empezaran a regir la ley y los Reglamentos aplica-bles a las lotificaciones. No siendo aplicables ni la Ley ni los Reglamentos' a lotificaciones hechas y a- edificaciones le-vantadas con anterioridad a la fecha en que los mismos co-menzaron a regir, 'procede declarar con lugar el recurso, anu-lar la resolución recurrida y devolver el caso a la Junta recurrida para que ésta oiga la prueba de la recurrrente y decida el caso en sus méritos, ajustándose a los ■principios legales enunciados en esta opinión.